DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/22/2020 is being considered by the examiner.  The NPL reference # 1 was submitted twice.  The NPL reference # 18 was missing and therefore crossed out and not considered.  The NPL references # 10 & 21 were crossed out and not considered since they are books without stating the relevant pages.  (See MPEP 609, 37 CFR 1.98)  

Drawings
Figures 1 – 3B should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  (See paragraphs 0050, 0055, & 0059)  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.  

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 & 3-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hassan et al. (NPL; Hassan, et al. "Geometric control formulation and nonlinear controllability of airplane flight dynamics", Nonlinear Dynamics, Vol. 88, No. 4, 2017, pp. 2651-2699).  
Regarding claims 1 & 11
	Hassan teaches an aircraft (See abstract) comprising: flight control surfaces; (See page 7, last paragraph/Section 5.2.1 & page 8, 2nd paragraph/Section 5.2.2) a pilot control device configured to control an attitude of the aircraft; (See abstract) one or more sensors configured rd & 5th paragraphs, page 3, 1st paragraph, & page 7, last paragraph/Section 5.2.1) and a flight control system comprising a roll mechanism (See page 7, last paragraph/Section 5.2.1 & page 8, 2nd paragraph/Section 5.2.2) configured to: receive one or more pilot inputs entered using the pilot control device, (See page 7, last paragraph/Section 5.2.1 & page 8, 2nd paragraph/Section 5.2.2) the inputs intended to effect a particular control outcome for the aircraft, (See abstract, page 2, 3rd & 5th paragraphs, page 3, 1st paragraph, page 7, last paragraph/Section 5.2.1 & page 8, 2nd paragraph/Section 5.2.2) receive one or more current flight parameters of the aircraft from the one or more sensors, (See abstract, page 2, 3rd & 5th paragraphs, page 3, 1st paragraph, page 7, last paragraph/Section 5.2.1 & page 8, 2nd paragraph/Section 5.2.2) (While sensors are not mentioned, the aircraft would not able to function without them) determine whether or not the aircraft is near or in a stall, (See page 2, 3rd & 5th paragraphs & page 3, 1st paragraph) and if it is determined that the aircraft is near or in a stall, automatically control the aircraft's flight control surfaces in an oscillatory manner that increases the sensitivity of the flight control surfaces and achieves the pilot's intended control outcome.  (See abstract, page 2, 3rd & 5th paragraphs, page 3, 1st paragraph, page 7, last paragraph/Section 5.2.1 & page 8, 2nd paragraph/Section 5.2.2)    

Regarding claim 3
	Hassan teaches wherein the flight parameters include one or more of the angle of attack, airspeed, roll angle, pitch angle, and yaw angle of the aircraft.  (See abstract, page 2, 3rd th paragraphs, page 3, 1st paragraph, page 7, last paragraph/Section 5.2.1 & page 8, 2nd paragraph/Section 5.2.2)  

Regarding claim 4
	Hassan teaches wherein the flight parameters include the angle of attack.  (See abstract)  

Regarding claim 5
	Hassan teaches wherein the roll mechanism is configured to determine whether or not the aircraft is near or in a stall by determining whether or not a current angle of attack meets or exceeds a threshold angle of attack that is near a critical angle of attack of the aircraft.  (See abstract, page 2, 3rd & 5th paragraphs, & page 3, 1st paragraph)  

Regarding claim 6
	Hassan teaches wherein the flight control surface the roll mechanism is configured to control in an oscillatory manner includes at least one aileron of the aircraft.  (See page 8, 2nd paragraph; Section 5.2.2)  

Regarding claim 7
	Hassan teaches wherein the flight control surface the roll mechanism is configured to control in an oscillatory manner includes at least one elevator of the aircraft.  (See page 8, 2nd paragraph; Section 5.2.2)  


	Hassan teaches wherein the flight control surface the roll mechanism is configured to control in an oscillatory manner includes ailerons and elevators of the aircraft.  (See page 8, 2nd paragraph; Section 5.2.2)  

Regarding claim 9
	Hassan teaches wherein the roll mechanism is configured to control at least one aileron in a manner in which it is positioned 90 degrees out-of-phase relative to at least one elevator.  (See page 8, 2nd paragraph; Section 5.2.2)  

Regarding claim 10
	Hassan teaches wherein the roll mechanism is configured to control both the angles of deflection and oscillatory motions for each of the flight control surfaces.  (See page 8, 2nd paragraph; Section 5.2.2)  

Regarding claims 12-20
	The operation of the apparatus of claims 1 & 3-10 meets the limitation of the method of claims 12-20.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hassan et al. (NPL; Hassan, et al. "Geometric control formulation and nonlinear controllability of airplane flight dynamics", Nonlinear Dynamics, Vol. 88, No. 4, 2017, pp. 2651-2699) as applied to claim 1 above, and further in view of Arnold (Pub No. US 2016/0318601 A1).  
Regarding claim 2
	Hassan is silent about wherein the one or more pilot inputs are inputs that were made by the pilot using a control wheel or stick of the aircraft.  
	However, Arnold teaches wherein the one or more pilot inputs are inputs that were made by the pilot using a control wheel or stick of the aircraft.  (See paragraph 0120 & figures 1 & 2, ref # 100)  
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have one or more pilot inputs are inputs that were made by the pilot .  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The reference Arnold (Pub No. US 2016/0318601 A1), used above, discloses a method and an aircraft comprising: flight control surfaces; a pilot control device configured to control an attitude of the aircraft; one or more sensors configured to sense one or more current flight parameters of the aircraft; and a flight control system comprising a roll mechanism configured to: receive one or more pilot inputs entered using the pilot control device, the inputs intended to effect a particular control outcome for the aircraft, receive one or more current flight parameters of the aircraft from the one or more sensors, determine whether or not the aircraft is near or in a stall; wherein the one or more pilot inputs are inputs that were made by the pilot using a control wheel or stick of the aircraft; wherein the flight parameters include one or more of the angle of attack, airspeed, roll angle, pitch angle, and yaw angle of the aircraft; wherein the flight parameters include the angle of attack; & wherein the roll mechanism is configured to determine whether or not the aircraft is near or in a stall by determining whether or not a current angle of attack meets or exceeds a threshold angle of attack that is near a critical angle of attack of the aircraft.  The reference Ribeiro et al. (Pub No. US 2019/0127079 A1) discloses a method and an aircraft, flight control surfaces, ailerons, elevators, a pilot control device, sensors, a flight control system, a roll mechanism, receiving pilot inputs and flight parameters, & detects stall or near stall to prevent stall as an FAA .  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY ANDREW BONNETTE whose telephone number is (571)270-7556.  The examiner can normally be reached on M-Th 6:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/RODNEY A BONNETTE/Primary Examiner, Art Unit 3647